KRUEGER, Judge.
Appellant was convicted of the offense of ■embezzlement and his punishment assessed at confinement in the state penitentiary for a period of two years.
The record is before this court without statement of facts or bills of exception. The indictment and all matters of procedure appear to be regular.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.